Citation Nr: 9932168	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-27 936	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



REMAND

The veteran served on active duty from June 1969 to June 
1971.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The veteran testified at his personal hearing before the 
undersigned sitting at the RO in Reno, Nevada, that he was 
receiving Social Security Administration (SSA) benefits, both 
regular and disability benefits.  Neither the SSA decision 
awarding benefits nor the medical evidence upon which the 
decision was based is on file.  The veteran also testified at 
the hearing that he had been hospitalized at Northern Union 
Hospital in Bishop, California, a couple of times in the 
1970s for seizures; he was told at the hearing that these 
records might be helpful to his claim and should be obtained 
and submitted to VA.  The Board notes that additional private 
medical records have not been received by VA.

In light of the above, the Board concludes that further RO 
actions are warranted.  Accordingly, the case is REMANDED to 
the RO for the following:

1.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veteran's determination of disability and 
all evidence upon which the determination 
was based, all of which should also be 
added to the veteran's claims file.

2.  The veteran should be requested to 
provide medical evidence, such as a 
statement from a physician, supporting 
his contention that his current seizure 
disorder is etiologically related to 
service.  The evidence submitted should 
also include copies of any pertinent 
private treatment or hospital records 
dated between service discharge in June 
1971 and the records currently on file 
beginning in October 1992.

3.  After the above, the RO should 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for a 
seizure disorder. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



